Citation Nr: 0123461
Decision Date: 09/26/01	Archive Date: 12/03/01

Citation Nr: 0123461	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  93-16 589A	)	DATE SEP 26, 2001
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include the neck, spine, right hand and right arm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1983 to August 
1986.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

In its July 2, 2001 decision, the Board violated the law of 
the case by not addressing, or improperly addressing, matters 
raised in the September 2000 Order of the United States Court 
of Appeals for Veterans Claims. 


CONCLUSION OF LAW

The Board denied the veteran due process of law in its July 
2, 2001 decision, and therefore the July 2, 2001 decision is 
vacated.  38 C.F.R. § 20.904(a)(1) (2000).


VACATUR

In March 1999, the Board affirmed a May 1993 rating decision, 
in which the RO denied the veteran entitlement to service 
connection for arthritis of multiple joints, including the 
neck, spine, right hand and right arm.  The veteran appealed 
the Board's March 1999 decision to the United States Court of 
Appeals for Veterans Claims (Court), and in a Memorandum 
Decision dated September 2000, the Court affirmed that 
portion of the Board's decision that denied the claim as not 
well grounded, vacated the Board's decision "in terms of its 
failure to address reasonably raised claims for service 
connection for DJD and nerve damage and for an increased 
rating for the veteran's service-connected post-traumatic 
headaches," and remanded these matters to the Board for 
expeditious further development and issuance of a 
readjudicated decision supported by an adequate statement of 
reasons and bases. 

In November 2000, the Court issued a miscellaneous order, In 
re: Veterans Claims Assistance Act of 2000, ___ Vet. App. 
___, Misc. No. 4-00, 2000 WL 1693303 (Nov. 13, 2000) (en 
banc), in which it found that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA) "may affect the disposition of many appeals."  
Pursuant to this miscellaneous order, the Clerk of the Court 
recalled judgment as to all affirmed claims, and in an Order 
dated December 2000, the Court vacated the Board's March 1999 
decision and remanded the veteran's "four claims" to the 
Board for further development and readjudication pursuant to 
the VCAA.  

In July 2001, the Board remanded the veteran's claim of 
entitlement to service connection for arthritis of the 
joints, including the neck, spine, right hand and right arm, 
to the RO for action consistent with the notification and 
assistance requirements of the VCAA.  In addition, in the 
Introduction section of its Remand, the Board referred claims 
of entitlement to service connection for nerve damage and 
entitlement to an increased rating for post-traumatic 
headaches to the RO for clarification and appropriate action 
on the basis that the veteran had possibly raised these 
claims.  

By so doing, the Board violated the law of the case.  The 
Court, in its September 2000 Memorandum Decision, found that 
the veteran had filed notices of disagreement with the RO's 
failure to adjudicate claims for service connection for nerve 
damage and an increased rating for post-traumatic headaches.  
Based on that finding and pursuant to Buckley v. West, 12 
Vet. App. 26, 82 (1998) and Beyrle v. Brown, 9 Vet. App. 24, 
2728 (1996), the Court concluded that the Board should have 
remanded, rather than referred these claims to the RO for 
issuance of a statement of the case.  According to the Court, 
the Board also violated the law of the case by deciding the 
claim of entitlement to service connection for degenerative 
joint disease of the neck in the first instance, rather than 
referring it to the RO for initial consideration. 

Inasmuch as the Board's July 2, 2001 decision denies the 
veteran due process under 38 C.F.R. § 20.904(a)(1), the Board 
vacates that decision.  The Board will undertake a de novo 
review of the veteran's claims and render a new decision 
based on all of the evidence of record.  That decision will 
be entered as if the July 2, 2001 decision had never been 
issued.


ORDER

The Board's July 2, 2001 decision on the above-captioned 
appeal is vacated.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 



Citation Nr: 0117643	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  93-16 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of the 
multiple joints, to include arthritis of the neck, spine, 
right hand and right arm.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1983 to August 
1986.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.  Thereafter, the veteran perfected an 
appeal to the Board.  In a March 1999 Board decision, the 
Board denied the veteran's claim as not "well-grounded."  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), and in an Order dated 
in December 2000 the Court vacated the Board's May 1999 
decision and remanded the case for further development and 
adjudication pursuant to the Veterans Claims Assistance Act 
of 2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board notes that in a June 1993 VA Form 21-4138 
(Statement In Support Of Claim), the veteran indicated that 
he wished to appeal the RO's denial to raise his service-
connected disability compensation.  He further indicated that 
in addition to arthritis, he also had nerve damage which was 
giving him all of his problems.  At that time, service 
connection was in effect for posttraumatic headaches, 
evaluated as 10 percent disabling and for a scar on the right 
index finger, which had been assigned a noncompensable 
disability evaluation.  In addition, in a December 1993 VA 
Form 9 (Appeal To Board Of Veterans' Appeals), the veteran 
indicated that he was appealing the denial of his claim for 
injury which caused headaches and which the RO denied on the 
basis of arthritis.  The Board construes these statements as 
possibly raising claims for increased disability evaluations 
for service-connected posttraumatic headaches and for a scar 
on the right index finger, and/or a claim for service 
connection for a disorder encompassing nerve damage.  
However, these matters have not been prepared for appellate 
review and are not currently pending before the Board.  
Therefore, these matters are referred to the RO for 
clarification and appropriate action.  



REMAND

The veteran alleges entitlement to service connection for 
arthritis of the multiple joints, to include arthritis of the 
neck, spine, right hand and right arm.  The veteran 
specifically alleges that he sustained two traumatic head 
injuries during service that contributed or caused arthritis 
in his joints.  However, based on a review of the evidence, 
the Board finds that additional development is necessary 
prior to further Board review of the veteran's appeal.  

Initially, it should be acknowledged that in its December 
2000 Order, the Court noted that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 in this 
case.  Likewise, in the Statement of the Case, the RO denied 
the veteran's claim on the basis of the veteran's failure to 
present a well-grounded claim.  However, as stated earlier, 
this standard is no longer applicable, and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 

The newly passed legislation also provides that the VA's duty 
to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  In this case, as the record stands, there appears 
to be insufficient medical evidence to determine whether the 
claimed disorder is related to the veteran's period of active 
service.  

With specific regard to the facts of the present case, the 
veteran's service medical records reveal that he sustained 
traumatic injuries to his right hand, right arm, and neck and 
that he was treated for back pain.  Service medical records 
show that in October 1983, the veteran sustained a bump on 
the head and was noted to have a sore, stiff neck over the 
trapezius muscles.  X-rays were normal.  The veteran was 
treated for pain in the middle of the lower back with some 
radiation in March and August 1984.  He was diagnosed with 
muscle spasms.  In July 1985, the veteran was diagnosed with 
mechanical low back pain.  In an August 1986 Report of 
Medical History, a physician noted that the veteran had a 
history of neck and low back pain which had resolved.  A 
contemporaneous August 1986 Report of Medical Examination 
reflects that the veteran's upper extremities, spine and 
other musculoskeletal and neurologic systems were normal.  

Post-service treatment records show that the veteran 
continued to receive treatment for cervical and back 
problems.  X-rays of the cervical spine taken in September 
1991 revealed minimal hypertrophic change at C4 with no other 
significant abnormality.  A January 1992 treatment record 
reflects that the veteran reported having pain in the middle 
of his back.  It was noted that the veteran worked as a 
mechanic that involved heavy lifting.  In a March 1992 VA 
clinical record, a physician opined that the veteran had a 
cervical condition that was causing progressive neurological 
compromise including arm and leg problems.  The physician 
indicated that this was most likely a neurological condition 
involving a degenerative joint disease associated with 
cervical intervertebral disc herniation.  The veteran was 
advised to undergo surgery and in April 1992 the veteran 
underwent a C3-4 and C4-5 anterior cervical diskectomy with 
fusion, including bank bone donor graft and AO plate 
instrumentation.  He was diagnosed with cervical spondylosis.  
In April 1992, the veteran presented at a VA examination with 
reports of the onset of nontraumatic neck pain in November 
1991.  The VA examiner diagnosed the veteran with 
degenerative joint disease of the neck.  In May 1992 the 
veteran was given a small cervical collar.  The impression of 
x-rays taken in conjunction with a June 1992 VA examination 
was status post fusion anteriorly of C3, C4 and C5.  The 
examination was otherwise unremarkable.

In May 1993, the veteran was treated for shoulder and neck 
pain.  The veteran was admitted to the hospital in February 
1994 for complaints of increased weakness in the right hand 
and electric shocks going down into his extremities.  He was 
treated with physical therapy, occupational therapy, 
kinesitherapy and underwent an MRI scan.  The diagnoses were 
rehabilitation of weakness in the neck and hand, chronic neck 
pain status post neck surgery, and spinal stenosis secondary 
to degenerative arthritis.  

With regard to the veteran's claims of entitlement to service 
connection for arthritis of the right hand and right arm, 
service medical records confirm that the veteran sustained 
several traumatic injuries to his right hand and right elbow 
in October 1985, June 1985, and June 1986.  X-rays of the 
right hand and elbow taken in June 1985 were normal and the 
veteran was diagnosed with severe bruising.  In October 1985 
the veteran was diagnosed with a hand sprain.  In June 1986 
the veteran was treated for injuries sustained when his hand 
was hit by falling metal.  Post-service treatment records 
show that the veteran was afforded a VA examination in April 
1992.  At that time, he presented with complaints of 
stiffness in the right hand.  The VA examiner diagnosed the 
veteran with residuals of a right hand trauma.  The examiner 
did not clarify what type of residuals the veteran had, nor 
did the examiner opine that the veteran's currently diagnosed 
residuals were related to service.  

While the veteran has submitted evidence to show that he 
currently has degenerative changes, or arthritis possibly 
involving the neck, the back and the right hand, there is no 
medical evidence of record linking these currently diagnosed 
changes to any traumatic injury sustained during service or 
to any other incident of service.  Further, it is not clear 
to the Board whether the February 1994 diagnosis of spinal 
stenosis secondary to degenerative arthritis is a diagnosis 
which encompasses the lumbar spine as well as the cervical 
spine, or just the cervical spine.  Likewise, it is not clear 
what type of "residuals of a hand trauma," the VA examiner 
was referring to in the April 1992 VA examination report.  

As indicated, the VCAA provides that in conjunction with a 
claim for disability compensation benefits, a veteran shall 
be afforded a medical examination or the VA will obtain a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  In this case, there appears 
to be insufficient medical evidence to determine whether the 
claimed arthritis is related to the veteran's period of 
active service and the Board concludes that the veteran 
should be afforded a VA examination in order to determine if 
such a relationship exists.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be afforded a VA 
examination to determine whether any 
arthritis of the multiple joints, to 
include arthritis of the neck, spine, 
right hand and right arm is causally or 
etiologically related to service.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiner is 
further requested to review all pertinent 
records associated with the claims file, 
particularly service medical records and 
April 1992 VA examination, and offer 
comments and an opinion, as to which of 
the joints claimed by the veteran to have 
arthritis actually have arthritis and 
which of the joints which do have 
arthritis are causally or etiologically 
related to symptomatology shown in the 
veteran's service medical records.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).







